DETAILED ACTION
In the Non-Final Rejection mailed 8/30/2021:
Claims 1, 3-10, 12-13, and 15-19 were rejected.
Claims 2, 11, and 14 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 4/12/2021 has been entered:
Claims 1, 3-10, 12-13, and 15-19 are active.
Claims 2, 11, and 14 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Venema does not teach the limitation that the cameras need to be mounted at places higher than and overlooking the monitoring area or at concealed places that cannot be seen by the shooting target, the examiner respectfully disagrees. Applicant claims only that the plurality of cameras are configured for monitoring a preset monitoring area and that the plurality of cameras are mounted at places higher than and overlooking the monitoring area. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Clearly, Venema is capable of performing the intended use in this case, where the limitation is satisfy by cameras monitoring an area lower than the cameras themselves. In fact, it is not even necessary for the shooting target to be in the monitoring area for the limitation to be satisfied in the current form of the claims. Regardless, any instance where the shooting target is lower than the plurality of cameras satisfies the limitation. The cameras of Venema are designed to monitor soft targets (col. 3 lines 61-63), which are described as “UAVs, small boats, or enemy in defilade” (col. 3 lines 9-11). Some of these targets are on the ground or in water and are thus below where the cameras would necessarily be located. Others (UAVs) may be either above or below the cameras or travel between these positions. No matter where the cameras are located, they must be positioned to detect the incoming targets, and their position will be variable based on their intended target. The examiner notes that rearranging the parts of an invention has been held to involve only routine skill in the art. In re Japike, 181 F.2d 669, 124 USPQ 378 (CCPA 1960). The examiner also notes that that the particular placement of a component in a device has been held to be an obvious matter of device choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Additionally, the cameras of Venema may be located in any area where the target does not see them in order to satisfy the claim limitation of being in concealed places, so long as they are also capable of viewing the target as described. In either case, sufficient structure is not provided in the claims to further define the cameras so as to differentiate them from those of Venema.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Venema (US 8833231), herein ‘Venema’, further in view of Changzhi et al. (CN 200989749 Y), herein ‘Changzhi’. 
Regarding claim 1, Venema discloses a remote-controlled gun (10) comprising:
a gun base (Fig. 2), a gun body (16), an angle adjustment device (Fig. 2; col. 4 lines 45-54), a camera (20, 29), and a remote controller (24, 26, 32);
wherein the angle adjustment device is connected with the gun body and the gun base (Fig. 2), and configured for adjusting a pitch shooting angle of the gun body with respect to the gun base in a vertical plane and a left-right shooting angle of the gun body with respect to the gun base in a horizontal plane (col. 4 lines 45-54);
wherein the camera is configured for monitoring a shooting target (12; col. 3 lines 44-56);
wherein the remote controller is connected with the camera and configured for displaying a monitoring image of the camera (col. 4 lines 1-6), and also connected with the angle adjustment device and configured for controlling the gun body to rotate with respect to the gun base (col. 3 lines 52-67; col. 4 lines 37-54), and also configured for controlling shooting of the gun body (col. 4 lines 37-44);
wherein the camera comprises a plurality of first cameras (20) configured for monitoring preset monitoring areas (col. 3 lines 44-52) and a second camera (29), wherein the plurality of first cameras are disposed separately from and not directly or indirectly physically connected to the gun body (Fig. 1; col. 3 lines 44-67), and mounted at places that are higher than and overlook the monitoring areas or concealed places that cannot be seen by the shooting target (the remote-controlled weapon system 10, including the plurality of first cameras 29, can be located essentially anywhere, including above the monitoring areas or in concealed places, as long as the target is capable of coming into the field of view of the plurality of first cameras 29); and
wherein the remote-controller further comprises a display screen (26) configured for displaying monitoring images of the plurality of first cameras (col. 4 lines 1-6) and a monitoring image of the second camera (col. 5 lines 47-56).
Venema discloses wherein the second camera (29) is a pan-tilt-zoom camera that may be fixed or independently gimballed on the gun body (col. 5 lines 47-56), wherein when in a fixed relationship, the electronics generate a single gimbal control signal to point the turret to both track the target and fire the gun (col. 6 lines 30-35), but does not expressly teach wherein the second camera is configured for monitoring a front sight of the gun body which is adapted to be aligned with the shooting target.
Changzhi discloses a remote-controlled gun (page 1 par. 1 under technical field heading; Fig. 1), comprising: a gun base (20, 26), a gun body (1), a camera (3), and a remote controller (14, 16); wherein the camera is configured for monitoring a shooting target and a front sight (2) of the gun body (page 2 par. 2 under summary of invention heading); and wherein the remote controller is configured for displaying a monitoring image of the camera, for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target, and for controlling shooting of the gun body (page 1 par. 2 under summary of invention heading).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the second camera of Venema to monitor a front sight of the gun body which is adapted to be aligned with the shooting target as taught by Changzhi in order to generate a video through the target image produced by the sight which may then be transmitted to a display for viewing by a user (Changzhi; page 2 under detailed description heading), thereby providing the user with a view of the target along the line of sight of the gun.
Regarding claim 4, the modified Venema discloses wherein the second camera is fixedly secured at a barrel of the gun body (Fig. 2; col. 5 lines 47-56).
Regarding claims 6-7, the modified Venema discloses wherein the remote controller is wirelessly connected (Fig. 1; col. 3 lines 52-56) with the gun body (16; Fig. 1) and the camera (20, 29).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Venema (US 8833231) in view of Changzhi et al. (CN 200989749 Y) as applied to claims 1 and 4 above, respectively, and further in view of Hawkes et al. (US 6237462), herein ‘Hawkes’.
Regarding claims 3 and 5, the modified Venema discloses wherein the remote controller comprises: an angle adjustment button configured for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target (col. 8 lines 24-31); and a shot triggering button configured for controlling the shooting of the gun body (col. 4 lines 6-8, 41-43), but does not expressly teach a firing safety switch configured for controlling the gun body to be in a locked state or a standby state.
Hawkes teaches a remote control gun (100) comprising a remote controller (700/706) which includes a safety switch (716).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the remote controller of the modified Venema a safety switch as taught by Hawkes in order to enable an operator to manually prevent or enable the weapon from moving and/or firing prematurely.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Venema (US 8833231) in view of Changzhi et al. (CN 200989749 Y) as applied to claim 1 above, and further in view of Grober (US 2018/0034954), herein ‘Grober’.
Regarding claims 8-9, the modified Venema does not expressly teach wherein a lifting adjustment device is configured for lifting and lowering the gun body with respect to the gun base in the vertical plane, wherein the lifting adjustment device comprises a lifting platform and a hydraulic cylinder, wherein the angle adjustment device is connected with the gun base through the lifting platform, wherein the hydraulic cylinder is vertically disposed, wherein a cylinder body of the hydraulic cylinder is fixedly connected with the gun base, and wherein a piston rod of the hydraulic cylinder is fixedly connected with the lifting platform.
Grober teaches a remotely controlled weapon (50) comprising a lifting adjustment device (Fig. 1) configured for vertically lifting and lowering the weapon with respect to a gun base (52), wherein the lifting adjustment device comprises a lifting platform (64) and a vertically disposed hydraulic cylinder (60-62; Fig. 1), wherein an angle adjustment device (58) is connected with the gun base through the lifting platform (Fig. 1), wherein a cylinder body (62) of the hydraulic cylinder is fixedly connected with the gun base (Fig. 1), and wherein a piston rod (62) of the hydraulic cylinder is fixedly connected with the lifting platform (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lifting device as taught by Grober into the remote-controlled gun of the modified Venema in order to raise or lower the weapon (Grober; par. 36).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Venema (US 8833231) in view of Changzhi et al. (CN 200989749 Y) as applied to claim 1 above, and further in view of Wei et al. (CN 105890447 A), herein ‘Wei’, which was provided in the IDS dated 12/17/2018.
Regarding claim 10, the modified Venema does not expressly teach wherein the angle adjustment device comprises two sub-angle adjustment devices each comprising a bottom plate, a first vertical plate, a second vertical plate, a first hinge plate, a second hinge plate, a motor, a threaded rod, a nut, a first hinge shaft, and a second hinge shaft and a third hinge shaft arranged as claimed.
Wei teaches an angle adjustment mechanism for a remote control gun (100) comprising two sub-angle adjustment assemblies, one for a pitch angle adjustment (200) and one for an azimuth angle adjustment (300), each sub-angle adjustment assembly comprising a bottom plate (1), a first vertical plate (2), a second vertical plate (6), a first hinge plate (4), a second hinge plate (5), a motor (9), a threaded rod (8), a nut (7), a first hinge shaft (3), a second hinge shaft (Fig. 1) and a third hinge shaft (10);
wherein the first vertical plate and the second vertical plate are disposed in parallel and both fixedly secured at the bottom plate, the threaded rod is pivotally connected with the second vertical plate and in threaded connection with the nut, the motor is fixedly mounted at the bottom plate and configured for driving the threaded rod to rotate; the first vertical plate and the first hinge plate are hinged by the first hinge shaft, the first hinge plate and the second hinge plate are hinged by the second hinge shaft, the second hinge plate and the nut are hinged by the third hinge shaft, and the first hinge shaft, the second hinge shaft and the third hinge shaft are parallel to each other (Figs. 1-2);
wherein axes of the first hinge shaft, the second hinge shaft, and the third hinge shaft of one of the two sub-angle adjustment devices all extend in a vertical direction, and the bottom plate thereof is fixedly connected with the gun base (Fig. 2); and 
wherein axes of the first hinge shaft, the second hinge shaft, and the third hinge shaft of the other one of the two sub-angle adjustment devices all extend in a horizontal direction, the first hinge plate of the other one of the two sub-angle adjustment devices is fixedly connected with the gun body, and the bottom plate of the other one of the two sub-angle adjustment devices is fixedly connected with the first hinge plate of the other one of the two sub-angle adjustment devices (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the two sub-angle adjustment devices of Wei in the invention of the modified Venema in order to implement aiming adjustments while eliminating the known disadvantages of adjustment mechanisms which are gear transmission structures (Wei; par. 1-5 under the background technique heading).
Claims 12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Changzhi et al. (CN 200989749 Y), and further in view of Venema (US 8833231). 
Regarding claim 12, Changzhi discloses a remote-controlled gun (page 1 par. 1 under technical field heading; Fig. 1), comprising:
a gun base (20, 26), a gun body (1), an angle adjustment device (7, 9-10, 24), a camera (3), and a remote controller (14, 16);
wherein the camera is configured for monitoring a shooting target and a front sight (2) of the gun body (page 2 par. 2 under summary of invention heading);
wherein the angle adjustment device is connected with the gun body (Fig. 1; via frame 16) and the gun base (Fig. 1) and is configured for adjusting a pitch shooting angle of the gun body with respect to the gun base in a vertical plane (Fig. 1; page 3 par. 6 under summary of invention heading) and a left-right shooting angle of the gun body with respect to the gun base in a horizontal plane (Fig. 1; page 2 par. 4 under summary of invention heading); and
wherein the remote controller is connected with the camera and the angle adjustment device and is configured for displaying a monitoring image of the camera, for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target, and for controlling shooting of the gun body (page 2 par. 2 under summary of invention heading).
Changzhi does not expressly teach wherein the camera comprises a plurality of cameras or wherein the remote controller is connected with the plurality of cameras for displaying monitoring images of the plurality of cameras and obtaining coordinates of the shooting target based on the monitoring images such that the front sight is aligned with the shooting target based on the obtained coordinates of the shooting target, or wherein the plurality of cameras are configured to monitor a preset monitoring area and are mounted at a place that is higher than and overlooks the monitoring area or a concealed place that cannot be seen by the shooting target.
Venema teaches a remote-controlled gun (10) comprising: a gun base (Fig. 2), a gun body (16), an angle adjustment device connected with the gun body and the gun base (Fig. 2) and configured for adjusting a pitch shooting angle of the gun body with respect to the gun base in a vertical plane and a left-right shooting angle of the gun body with respect to the gun base in a horizontal plane (col. 4 lines 45-54), a plurality of cameras (20; Fig. 1) configured to monitor a preset monitoring area (Fig. 1; col. 3 lines 44-52) and that are not directly or indirectly physically connected to the gun body (Fig. 1; col. 3 lines 44-52), and a remote controller (24, 26) connected with the plurality of cameras (col. 3 lines 52-56) for displaying monitoring images of the plurality of cameras (col. 4 lines 1-8) and obtaining coordinates of a target (12) based on the monitoring images such that the gun body is aligned with the target based on the obtained coordinates of the target (col. 3 lines 52-67), wherein the plurality of cameras are mounted at a place that is higher than and overlooks the monitoring area or a concealed place that cannot be seen by the shooting target (Fig. 1; the plurality of cameras are capable of being mounted anywhere that the target is capable of coming into the field of view thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of cameras that are not directly or indirectly physically connected to the gun body of Changzhi as taught by Venema in order to search a wide area of interest and detect the presence of a target (Venema; col. 3 lines 34-36).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the remote controller of Changzhi to display monitoring images of the plurality of cameras and obtain coordinates of a target based on the monitoring images as taught by Venema in order to create, track, and prioritize multiple target cues which are then passed to the gun body one at a time as the weapon successfully prosecutes each target (Venema; col. 3 lines 52-56 and 63-67).
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Changzhi such that the plurality of cameras taught by Venema are mounted in a high or a concealed place in order to prevent an enemy from discovering the location of the cameras, thus disabling the remote-controlled gun.
Regarding claims 15-16, Venema, as applied above, discloses wherein the remote controller (24, 26) is wirelessly connected with the gun body (16; Fig. 1) and the camera (20, 29; Fig. 1; col. 3 lines 52-56).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Changzhi et al. (CN 200989749 Y) in view of Venema (US 8833231) as applied to claim 12 above, and further in view of Hawkes et al. (US 6237462). 
Regarding claim 13, the modified Changzhi discloses wherein the remote controller comprises:
a display screen (15; Fig. 1) configured for displaying the monitoring images of the plurality of cameras;
an angle adjustment button (34-37) configured for controlling the gun body to rotate with respect to the gun base until the front sight is aligned with the shooting target; and
a shot triggering button (38) configured for controlling the shooting of the gun body.
The modified Changzhi does not expressly teach a firing safety switch configured for controlling the gun body to be in a locked state or a standby state.
Hawkes teaches a remote-controlled gun (100) comprising a remote controller (700/706) which includes a safety switch (716).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the remote controller of the modified Changzhi a safety switch as taught by Hawkes in order to enable an operator to manually prevent or enable the weapon from moving and/or firing prematurely.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Changzhi et al. (CN 200989749 Y) in view of Venema (US 8833231) as applied to claim 12 above, and further in view of Grober (US 2018/0034954).
Regarding claims 17-18, the modified Changzhi does not expressly teach a lifting adjustment device configured for adjusting lifting and lowering of the gun body with respect to the gun base in the vertical plane, wherein the lifting adjustment device comprises a lifting platform and a hydraulic cylinder, wherein the angle adjustment device is connected with the gun base through the lifting platform, wherein the hydraulic cylinder is vertically disposed, wherein a cylinder body of the hydraulic cylinder is fixedly connected with the gun base, and wherein a piston rod of the hydraulic cylinder is fixedly connected with the lifting platform.
Grober teaches a remotely controlled weapon (50) comprising a lifting adjustment device (Fig. 1) configured for vertically lifting and lowering the weapon with respect to a gun base (52), wherein the lifting adjustment device comprises a lifting platform (64) and a vertically disposed hydraulic cylinder (60-62; Fig. 1), wherein an angle adjustment device (58) is connected with the gun base through the lifting platform (Fig. 1), wherein a cylinder body (62) of the hydraulic cylinder is fixedly connected with the gun base (Fig. 1), and wherein a piston rod (62) of the hydraulic cylinder is fixedly connected with the lifting platform (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lifting device as taught by Grober into remote controlled gun of the modified Changzhi in order to raise or lower the weapon (Grober; par. 36).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Changzhi et al. (CN 200989749 Y) in view of Venema (US 8833231) as applied to claim 12 above, and further in view of Wei et al. (CN 105890447 A).
Regarding claim 19, the modified Changzhi discloses wherein the angle adjustment device comprises two sub-angle adjustment devices (7, 24, 9-10), but does not expressly teach wherein each of the two sub-angle adjustment devices comprise a bottom plate, a first vertical plate, a second vertical plate, a first hinge plate, a second hinge plate, a motor, a threaded rod, a nut, a first hinge shaft, and a second hinge shaft and a third hinge shaft arranged as claimed.
Wei teaches an angle adjustment mechanism for a remote control gun (100) comprising two sub-angle adjustment assemblies, one for a pitch angle adjustment (200) and one for an azimuth angle adjustment (300), each sub-angle adjustment assembly comprising a bottom plate (1), a first vertical plate (2), a second vertical plate (6), a first hinge plate (4), a second hinge plate (5), a motor (9), a threaded rod (8), a nut (7), a first hinge shaft (3), a second hinge shaft (Fig. 1) and a third hinge shaft (10);
wherein the first vertical plate and the second vertical plate are disposed in parallel and both fixedly secured at the bottom plate, the threaded rod is pivotally connected with the second vertical plate and in threaded connection with the nut, the motor is fixedly mounted at the bottom plate and configured for driving the threaded rod to rotate; the first vertical plate and the first hinge plate are hinged by the first hinge shaft, the first hinge plate and the second hinge plate are hinged by the second hinge shaft, the second hinge plate and the nut are hinged by the third hinge shaft, and the first hinge shaft, the second hinge shaft and the third hinge shaft are parallel to each other (Figs. 1-2);
wherein axes of the first hinge shaft, the second hinge shaft, and the third hinge shaft of one of the two sub-angle adjustment devices all extend in a vertical direction, and the bottom plate thereof is fixedly connected with the gun base (Fig. 2); and 
wherein axes of the first hinge shaft, the second hinge shaft, and the third hinge shaft of the other one of the two sub-angle adjustment devices all extend in a horizontal direction, the first hinge plate of the other one of the two sub-angle adjustment devices is fixedly connected with the gun body, and the bottom plate of the other one of the two sub-angle adjustment devices is fixedly connected with the first hinge plate of the other one of the two sub-angle adjustment devices (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the two sub-angle adjustment devices of Wei in the invention of the modified Changzhi in order to implement aiming adjustments while eliminating the known disadvantages of adjustment mechanisms which are gear transmission structures (Wei; par. 1-5 under the background technique heading).
Conclusion
Claims 1, 3-10, 12-13, and 15-19 are rejected. Claims 2, 11, and 14 are cancelled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /JOSHUA E FREEMAN/ Primary Examiner, Art Unit 3641                                                                                                                                                                                                       
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641